Citation Nr: 0311937	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-19 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected arthralgia of left knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for arthralgia of right 
knee, including as due to undiagnosed illness (claimed as 
swelling in knees).

3.  Entitlement to service connection for dry eye symptoms, 
including as due to undiagnosed illness (claimed as vision 
problems). 

4.  Entitlement to service connection for glaucoma, including 
as due to undiagnosed illness (claimed as vision problems). 

5.  Entitlement to service connection for minimal shortness 
of breath, including as due to undiagnosed illness (claimed 
as respiratory problems).

6.  Entitlement to service connection for nausea and 
vomiting, including as due to undiagnosed illness. 

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for bursitis of the 
left shoulder, including as due to undiagnosed illness 
(claimed as numbness from shoulder to fingertips).

9.  Entitlement to service connection for cramping of hands, 
feet, and toes, including as due to undiagnosed illness.

10.  Entitlement to service connection for bilateral heel 
pain, including as due to undiagnosed illness (claimed as 
soreness in heels).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to June 
1980 and from September 1990 to October 1991.  He had active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War from November 1990 to March 1991.


This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that, in pertinent part, denied 
the above claims.

In October 2000, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  During this 
hearing, he indicated that he wished to withdraw the issues 
of entitlement to service connection for 
astigmatism/myopia/presbyopia (claimed as vision problems due 
to undiagnosed illness) and entitlement to service connection 
for left-sided weakness as due to undiagnosed illness 
(claimed as left shoulder, arm, and hand pain).  As such, 
these issues are no longer before the Board and shall not be 
addressed further herein.

During the pendency of this appeal, by rating action dated in 
December 2002, service connection for chronic sinusitis was 
granted by the RO.  This is regarded as a full grant of 
benefits sought as to this issue, thus it is not now before 
the Board and will be addressed no further herein.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302 (2002).

The issues of entitlement to an increased disability 
evaluation for service-connected arthralgia of the left knee; 
entitlement to service connection for arthralgia of the right 
knee, including as due to undiagnosed illness (claimed as 
swelling in the knees); entitlement to service connection for 
dry eye symptoms, including as due to undiagnosed illness 
(claimed as vision problems); entitlement to service 
connection for minimal shortness of breath, including as due 
to undiagnosed illness (claimed as respiratory problems); 
entitlement to service connection for nausea and vomiting, 
including as due to undiagnosed illness; and entitlement to 
service connection for cramping of hands, feet, and toes, 
including as due to undiagnosed illness, will be addressed in 
the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran does not currently have hemorrhoids.

2.  Bursitis of the left shoulder, glaucoma, and calcaneal 
(heel) spurs are clinically recognized diagnoses.

3.  A left shoulder disorder, glaucoma, and a bilateral heel 
disorder did not have their onset during active service or 
result from disease or injury in service.
  

CONCLUSIONS OF LAW

1.  There is no entitlement under the law for service 
connection for disability due to undiagnosed illness 
manifested by glaucoma, left shoulder bursitis, and calcaneal 
spurs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. §§ 3.317 
(2002).

2.  Glaucoma, a left shoulder disorder, a bilateral heel 
disorder, and hemorrhoids were not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for glaucoma, including as due to 
undiagnosed illness (claimed as vision problems); Service 
connection for hemorrhoids; Service connection for bursitis 
of the left shoulder, including as due to undiagnosed illness 
(claimed as numbness from shoulder to fingertips); and 
Service connection for bilateral heel pain, including as due 
to undiagnosed illness (claimed as soreness in heels)

I.  Factual background

The veteran's service medical records reveal no complaints or 
findings of glaucoma, hemorrhoids, a left shoulder disorder, 
or a bilateral heel disorder.  Good ocular health was noted 
in July 1991.  On demobilization examination in August 1991, 
opthalmoscopic evaluation was normal.  Evaluation of the 
upper extremities, feet, anus, and rectum was also normal.

Post-service VA treatment records disclose that the veteran 
complained of joint aches in 1995.  Questionable internal 
hemorrhoids were noted in April 1995.  The veteran 
specifically complained of left shoulder pain in 1996 and 
1997.  The assessment was left shoulder pain, rheumatism, or 
questionable early degenerative joint disease.  

Private treatment records from Optometric Eye Care Center 
show that the veteran was diagnosed as having "glaucoma 
suspect" with borderline pressures in January 1997.  

The veteran was afforded a VA examination in October 1997.  
He complained of heel pain after long periods of running and 
left shoulder pain for the past five or six years.  Small 
calcaneal spurs were demonstrated on x-rays of the feet.  
Rectal examination was normal.  Pertinent diagnoses included 
history of mild hemorrhoids,  absent on examination, glaucoma 
suspect, mild bursitis of the left shoulder with negative x-
rays, and bilateral heel pain with x-ray evidence of spurs.  

The veteran testified at a hearing at the RO in October 2000.  
He said that he injured his left shoulder during service but 
did not see a doctor.  Concerning hemorrhoids, he said that 
he used suppositories during active service, but that he did 
not currently have hemorrhoids.  The veteran further 
testified that he first had problems with heel pain in 1993.  

A June 1999 Gulf War Era Survey revealed no hemorrhoids.  


II.  Legal analysis

A.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the April 1999 and 
December 2002 rating decisions; July 2000 Statement of the 
Case (SOC); and December 2002 Supplemental Statements of the 
Case (SSOC).  He was specifically told about the requirements 
to establish service connection for the aforestated 
disabilities, and of the reasons that the evidence in his 
case was inadequate.

The Board further notified the veteran of the enactment of 
the VCAA by letter dated in March 2001, and together with 
letters dated in January 2001 and March 2002 and by means of 
the December 2002 SSOC, he was informed of which information 
and evidence he was to provide to VA and of which information 
and evidence VA would obtain on his behalf.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  The RO obtained the veteran's 
service medical records, available VA treatment records, and 
private treatment records.  There is no indication of 
relevant medical records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent a pertinent VA examination in 
October 1997.  Additional examination or opinions in this 
case are not warranted because, as discussed below, there is 
no competent evidence that the veteran's disabilities or 
symptoms are associated with his active service.  See Wells 
v. Principi, 02-7404 (Fed. Cir. April 29, 2003).  There is no 
competent evidence that the veteran actually had glaucoma, 
hemorrhoids, a left shoulder disorder, or a bilateral heel 
disorder during service.  Cf. Charles v. Principi, 16 Vet. 
App. 370 (2002).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

B.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The veteran also contends that he is entitled to service 
connection pursuant to 38 C.F.R. § 3.317. Title 38 U.S.C.A. 
Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation under this subchapter 
to any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses) that

(1) became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section.

* * *

(e) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as fatigue, sleep disturbances, signs or symptoms involving 
skin, neurologic or neuropsychological signs or symptoms, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2006, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis. 38 C.F.R. § 
3.317(a)(1) (2002); see also 66 Fed. Reg. 56,614-56,615 
(November 9, 2001) ) (to be codified as amended at 38 C.F.R. 
§ 3.317(a)(1)(i)). "Objective indications of chronic 
disability" include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a)(2) (2002).  Disabilities 
that have existed for at least 6 months, and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6 month period will be considered "chronic."  
Id.

By regulatory amendment effective November 9, 2001, 38 C.F.R. 
§ 3.317(a)(1)(i) was amended by removing "December 31, 2001" 
and adding, in its place, December 31, 2006".  66 Federal 
Register 56,614-56,615 (November 9, 2001).  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the medical evidence indicates that the veteran 
does not currently suffer from hemorrhoids.  There was a 
diagnosis of only questionable internal hemorrhoids in April 
1995.  Upon VA examination in October 1997, rectal 
examination was normal and hemorrhoids were diagnosed by 
history only.  Likewise, the June 1999 Gulf War Era Survey 
revealed no hemorrhoids.  

The earliest medical evidence of diagnoses of glaucoma, a 
left shoulder disorder, and a bilateral heel disorder are 
dated several years after service.  There is no evidence 
showing that these disabilities had their onset in service.  
The service medical records did not show any glaucoma, a left 
shoulder disorder, or a bilateral heel disorder.  To the 
contrary, demobilization examination in August 1991 was 
negative for any findings of these conditions. 

The veteran's contentions that his glaucoma, hemorrhoids, 
left shoulder disorder, and bilateral heel disorder had their 
onset during active service are not competent.  See Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  He is a lay person, and is not competent to diagnose 
these conditions.  His statement is further refuted by the 
demobilization examination, which showed normal 
opthalmoscopic evaluation and normal evaluation of the upper 
extremities, feet, anus, and rectum.  There is no competent 
evidence of record which connects any glaucoma, hemorrhoids, 
left shoulder disorder, or bilateral heel disorder to the 
veteran's active duty. 

Additionally, the veteran's claims of entitlement to service 
connection for a left shoulder disability, glaucoma, and a 
bilateral heel disability due to undiagnosed illness must be 
denied because bursitis, glaucoma, and calcaneal (heel) spurs 
are recognized clinical diagnoses.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claims for service connection for glaucoma, including as due 
to undiagnosed illness (claimed as vision problems); 
hemorrhoids; bursitis of the left shoulder, including as due 
to undiagnosed illness (claimed as numbness from shoulder to 
fingertips); and a bilateral heel pain, including as due to 
undiagnosed illness (claimed as soreness in heels).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule. 




ORDER

Entitlement to service connection for glaucoma, including as 
due to undiagnosed illness (claimed as vision problems) is 
denied. 

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for bursitis of the left 
shoulder, including as due to undiagnosed illness (claimed as 
numbness from shoulder to fingertips) is denied.

Entitlement to service connection for bilateral heel pain, 
including as due to undiagnosed illness (claimed as soreness 
in heels) is denied.


REMAND

This case must be remanded in order to afford the veteran a 
VA examination to assess the current severity of his service-
connected left knee disability and to determine the diagnosis 
and etiology of any disabilities manifested by right knee 
arthralgia, dry eye symptoms, shortness of breath, nausea and 
vomiting, and cramping of hands, feet, and toes, as well as 
to obtain additional relevant records, as set forth below.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for a left knee 
disability and any disabilities 
manifested by right knee arthralgia, dry 
eye symptoms, shortness of breath, nausea 
and vomiting, and cramping of hands, 
feet, and toes since 1999.  After 
securing any necessary releases, the RO 
should obtain those records and associate 
them with the veteran's VA claims folder.  

2.  Obtain the veteran's medical records 
from his employer.  Specifically, two 
first aid medics indicated that they 
treated the veteran for various symptoms 
during the course of his employment.  See 
Statements for Department First Aid 
Medics, dated March 20, 2000.

3.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  Send 
the claims folder to the examiner for 
review.  Please provide the examiner with 
the following instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.
Concerning the left knee disability, the 
examiner should identify all residuals 
attributable to the veteran's service-
connected arthralgia of the left knee.  
The examiner should note the range of 
motion for the left knee joint.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the left knee is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.
The examiner should also state whether 
there are frequent episodes of 
"locking", pain, and/or effusion into 
the joint.  The examiner should note 
whether the left knee exhibits any 
recurrent subluxation, lateral 
instability, or any other type of 
instability.  Finally, if instability is 
found in the left knee, the examiner 
should provide an opinion, in his best 
medical judgment, whether this 
instability is slight, moderate, or 
severe in degree.
Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  
The orthopedic examiner should also 
specifically indicate whether or not any 
right knee arthralgia and swelling are 
symptoms of a diagnosed disability or are 
attributable to an undiagnosed illness.  
All necessary tests in order to determine 
the correct diagnosis as determined by 
the examiner are to be done.  If no such 
disorder is found, the examiner should so 
state. 

If there are any objective indications 
of right knee arthralgia and swelling 
that cannot be attributed to any organic 
or psychological cause, the examiner 
should so state.  The examiner should 
identify any abnormal symptoms, abnormal 
physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical 
diagnosis.  

The examiner should also state an 
opinion as to whether it is at least as 
likely as not that any disability 
manifested by right knee arthralgia and 
swelling had its onset during active 
service or is related to any in-service 
disease or injury.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded pulmonary, 
neurological, ophthalmology, and 
gastrointestinal examinations.  Send the 
claims folder to the examiners for 
review.  The examiners are asked to 
indicate that they have reviewed the 
claims folder.  Please provide the 
examiners with the following 
instructions:
 (a)  The pulmonary examiner should 
specifically indicate whether or not any 
shortness of breath is a symptom of a 
diagnosed disability or is attributable 
to an undiagnosed illness.  All 
necessary tests in order to determine 
the correct diagnosis as determined by 
the examiner are to be done.  If no such 
disorder is found, the examiner should 
so state. 

If there are any objective indications 
of shortness of breath that cannot be 
attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner should also state an 
opinion as to whether it is at least as 
likely as not that any disability 
manifested by shortness of breath had 
its onset during active service or is 
related to any in-service disease or 
injury.
(b)  The neurological examiner should 
specifically indicate whether or not any 
cramping of hands, feet, and toes is a 
symptom of a diagnosed disability or is 
attributable to an undiagnosed illness.  
All necessary tests in order to determine 
the correct diagnosis as determined by 
the examiner are to be done.  If no such 
disorder is found, the examiner should so 
state. 
If there are any objective indications of 
cramping of hands, feet, and toes that 
cannot be attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  
The examiner should also state an opinion 
as to whether it is at least as likely as 
not that any disability manifested by 
cramping of hands, feet, and toes had its 
onset during active service or is related 
to any in-service disease or injury.
(c)  The opthalmology examiner should 
specifically indicate whether or not any 
dry eyes is a symptom of a diagnosed 
disability or is attributable to an 
undiagnosed illness.  All necessary tests 
in order to determine the correct 
diagnosis as determined by the examiner 
are to be done.  If no such disorder is 
found, the examiner should so state. 
If there are any objective indications of 
dry eyes that cannot be attributed to any 
organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.  
The examiner should also state an opinion 
as to whether it is at least as likely as 
not that any disability manifested by dry 
eyes had its onset during active service 
or is related to any in-service disease 
or injury.
(d)  The gastrointestinal examiner should 
specifically indicate whether or not any 
nausea and vomiting are symptoms of a 
diagnosed disability or are attributable 
to an undiagnosed illness.  All necessary 
tests in order to determine the correct 
diagnosis as determined by the examiner 
are to be done.  If no such disorder is 
found, the examiner should so state. 
If there are any objective indications of 
nausea and vomiting that cannot be 
attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  
The examiner should also state an opinion 
as to whether it is at least as likely as 
not that any disability manifested by 
nausea and vomiting had its onset during 
active service or is related to any in-
service disease or injury. 
The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.  

5.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development have been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  
Ensure that the medical reports are 
complete and in full compliance with the 
above directives.  If the reports are 
deficient in any manner or fail to 
provide the specific opinions requested, 
they must be returned to the examiners 
for correction.  38 C.F.R. § 4.2 (2002); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).

6.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claims.

7.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims on appeal remains adverse to 
the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 









